Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aieta et al. US 2019/0155105 (“Aieta”) in view of Kishine et al. US 2010/0027242 (Kishine).
Re 1, 4,-6, 10:
Aieta teaches
a plurality of discrete spaced apart light sources configured to illuminate a plurality of non- overlapping illumination zones in the display surface in a one-to-one correspondence relationship (Figs. 1-4: shown on top of Film 110); and
a first microstructured film 110 disposed on and facing the plurality of light sources, such that when the display surface is disposed on the first microstructured film and the light sources are energized, at least 80% of light emitted by each light source illuminates a corresponding illumination zone in the display surface (Figs 3A-4B; ¶47, 79-83).

Aieta does not explicitly teach
and a luminous intensity distribution across the plurality of the illumination zones has an average I and a standard deviation S, S/I < 1.
wherein an average lateral spacing between the light sources is Si, an average lateral spacing between the illumination zones is S2, S2/S1 < 10 (claim 4).
wherein the plurality of light sources has a total emission area E, a total area of the first microstructured film is A, 0.9 < A/E < 2 (claim 5).
wherein an average lateral spacing between adjacent illumination zones is S2, and average lateral dimension of the illumination zones is S3, S2/S3 < 0.1 (claim 6).
such that when the display surface is disposed on the first microstructured film and the light sources are energized, a luminous intensity distribution across each illumination zone has an average Iz and a standard deviation Sz, Sz/Iz < 0.8 (claim 10).

Kishine teaches (Fig. 1; ¶304-305):
and a luminous intensity distribution across the plurality of the illumination zones has an average I and a standard deviation S, S/I < 1.
wherein an average lateral spacing between the light sources is Si, an average lateral spacing between the illumination zones is S2, S2/S1 < 10 (claim 4).
wherein the plurality of light sources has a total emission area E, a total area of the first microstructured film is A, 0.9 < A/E < 2 (claim 5).
wherein an average lateral spacing between adjacent illumination zones is S2, and average lateral dimension of the illumination zones is S3, S2/S3 < 0.1 (claim 6).
such that when the display surface is disposed on the first microstructured film and the light sources are energized, a luminous intensity distribution across each illumination zone has an average Iz and a standard deviation Sz, Sz/Iz < 0.8 (claim 10).

And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the variables are known in the art (see Kishine), and the claims represent optimum ranges for certain applications. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aieta with Kishine in order to optimize the backlight for a specific application.
	
	Re 2: wherein the display surface is a pixelated surface comprising a plurality of pixels, each illumination zone including between 200 and 1000 pixels (¶28).

	Re 3: wherein each light source in the plurality of plurality of discrete spaced apart light sources is placed directly behind and faces the first microstructured film (Fig. 4B; ¶69-70).


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aieta in view of Kishine as applied to claim 1 above, and further in view of Boyd et al. US 2018/0100963 (“Boyd”).
Re 7-9: Aieta and Kishine do not disclose claims 7-9.

Boyd teaches:
wherein the first microstructured film comprises a plurality of substantially parallel spaced apart first structures extending along a first direction and arranged side by side along an orthogonal second direction on a first substrate, each first structure comprising opposing curved facets meeting at a peak, the peak extending along the first direction, the first substrate disposed between the first structures and the light sources (¶31-34; Fig. 2: see 220).
wherein the first microstructured film further comprises an optical diffuser for diffusing light emitted by the plurality of light sources (¶31-34; Fig. 2).
a second microstructured film 210 disposed on the first microstructured film, the first microstructured film disposed between the second microstructured film and the plurality of light sources (¶31-34; Fig. 2).

The microstructure films may add advantageous optical effects such as; for instance, they “may have one or more optical functions, for example, to increase gain, improve axial brightness, spread light, diffuse or scatter light, or to shape or modify the light incident on it.” (¶1).
Therefore, it would have been obvious, at the time of filing, to modify the combination of Aieta and Kishine with Boyd’s teachings in order to add advantageous optical effects to the backlight, thereby enhancing it for a particular application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aieta et al. US 2019/0155105 (“Aieta”) in view of Kishine et al. US 2010/0027242 (Kishine) and Wang et al. US 2020/0274025 (“Wang”).
Re 15: Aieta teaches: a pixelated display surface comprising a plurality of pixels and a plurality of non-overlapping illumination zones, each illumination zone including at least 10 of the pixels (Figs. 3A-

Aieta fails to teach: and a controller for individually addressing each pixel and for individually energizing each light source, such that when energized, at least 80% of light emitted by each light source illuminates the illumination zone corresponding to the light source.

Wang teaches and a controller for individually addressing each pixel and for individually energizing each light source, such that when energized (¶49).
Allowing for individual control of each pixel and light source allows greater control over the luminous profile of the device, thereby allowing fine-tuning of the distribution for on-the-fly changes. In turn, the applications of the device are expanded.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aieta with Wang’s teachings in order to allow for greater control of the light distribution.

Aieta and Wang fail to disclose at least 80% of light emitted by each light source illuminates the illumination zone corresponding to the light source.

Kishine teaches at least 80% of light emitted by each light source illuminates the illumination zone corresponding to the light source (¶304-305).
The intensity distribution, lateral spacing, and emission area are known variables in the art that are routinely altered in order to optimize the backlight to certain applications. Some applications require 
And, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the variables are known in the art (see Kishine), and the claims represent optimum ranges for certain applications. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Aieta and Wang with Kishine’s teachings in order to further optimize the backlight for a specific application.

Allowable Subject Matter
Claims 11-14 have been allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Re 11-14: Nothing in the best prior art of record teaches, suggests, or discloses: “such that in a cross-section of the light redirecting film in a plane substantially perpendicular to the first direction: an average lateral spacing between neighboring peaks of the structures is P; an average lateral spacing between neighboring bases of the structures is W, 0.1 < W/P < 0.2; and an average of best-fit radii of curvature to the curved facets of the structures is R, 0.6 < R/P 1. 1, wherein the structures have an index of refraction nl, the substrate has an index of refraction n2, nl > 1.5, ni - n2 > 0.02.”

While the Written Opinion of the ISA for PT/IB2019/053540 found the claim to lack inventive step; the reasoning used therein is deficient under US Law. Namely, the opinion states that Boyd 
Examiner is forbidden from reading specific proportions in a prior art document unless it is noted that it is to scale. It is not. Therefore, the claims have been allowed.

Conclusion
See attached PTO-892 form for all references considered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875